DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-7, drawn to a smoking skewer comprising an elongate hollow rod having a proximal end, a distal end, and an interior cavity and a plurality of apertures disposed in a spaced apart relation along a longitudinal length of the elongate hollow rod, the plurality of apertures extending between the interior cavity and an outer surface of the elongate hollow rod, a food penetrating tip defined at the distal end, and an opening to the interior cavity defined at the proximal end, and a wire mesh sleeve dimensioned to be received within the interior cavity, the wire mesh sleeve defining an inner space therein, the wire mesh sleeve having a plurality of pores, classified in A47J43/18.

II. Claims 8-11, drawn to a method of imparting a smoke flavoring to an interior of a food item comprising providing a smoking skewer having an elongate hollow rod with a proximal end, a distal end, an interior cavity, and a plurality of apertures disposed in a spaced apart relation along a longitudinal length of the elongate hollow rod, the plurality of apertures extending between the interior cavity and an outer surface of the elongate hollow rod, a food penetrating tip defined at the distal end, and an opening to the interior cavity defined at the proximal end, and a wire mesh sleeve dimensioned to be received within the interior cavity, and applying one or more food items to the smoking skewer, classified in A23B4/052.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another materially different process such as a method of cooking a food item comprising the steps of obtaining a container that holds a volume of 8 ounces, obtaining and opening a packaged powdered mix and pouring the packaged powder mix until the packaged powdered mix overflows the 8 ounce container, and using a smoking skewer comprising an elongate hollow rod having a proximal end, a distal end, and an interior cavity and a plurality of apertures disposed in a spaced apart relation along a longitudinal length of the elongate hollow rod, the plurality of apertures extending between the interior cavity and an outer surface of the elongate hollow rod, a food penetrating tip defined at the distal end, and an opening to the interior cavity defined at the proximal end wherein a user holds the smoking skewer in a horizontal orientation and levels a rim of the 8 ounce container of powdered mix such that the powdered mix is level with the rim of the 8 ounce container by engaging the rim of the 8 ounce container with the smoking skewer and moving the smoking skewer horizontally along the rim of the 8 ounce container, pouring the 8 ounces of powdered mix from the 8 ounce container into a bowl, adding eggs and milk or water to the powdered mix in the bowl, whisking the powdered mix, eggs, and milk or water in the bowl to form a batter mixture, adding butter to a pan, heating the pan, and then pouring the batter mixture into the pan and cooking the batter mixture.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICSON M LACHICA/Examiner, Art Unit 1792